Exhibit 10.30

SILGAN PLASTICS SUPPLEMENTAL

SAVINGS AND PENSION PLAN

CONTRIBUTORY RETIREMENT PLAN

2008 Restatement

 

1



--------------------------------------------------------------------------------

SILGAN PLASTICS SUPPLEMENTAL

SAVINGS AND PENSION PLAN

CONTRIBUTORY RETIREMENT PLAN

ARTICLE I

ESTABLISHMENT AND PURPOSE

1.1 History and Structure. The Silgan Plastics Supplemental Savings and Pension
Plan was comprised of two components: the Contributory Retirement Plan and the
Supplemental Pension Plan. The Contributory Retirement Plan was established in
April, 1995. The Plan was amended from time to time, most recently in the form
of a 2000 Restatement.

The account balances in the plan were frozen as of December 31, 2004, except for
adjustments for earning and losses, because of §409A of the Internal Revenue
Code enacted by the American Jobs Creation Act of 2004. Contributions after 2004
were credited to separate accounts designed to comply with §409A. This 2008
Restatement governs payment of amounts credited to such separate accounts.

1.2 Purpose. This Contributory Retirement Plan is intended to provide benefits
to employees whose participation in the qualified Silgan Plastics Corporation
Compensation Investment Plan (the “CIP Plan”) is limited because of certain
discrimination rules and limitations imposed by the Internal Revenue Code on
qualified plans.

1.3 Type of Plan. For federal income tax purposes, the 2005 Silgan Plastics
Supplemental Savings and Pension Plan, including this Contributory Retirement
Plan component, is intended to be a nonqualified unfunded deferred compensation
plan. For purposes of the Employee Retirement Income Security Act of 1974
(“ERISA”) the Plan is intended to be a plan described in Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA providing benefits to a select group of
management or highly compensated employees.

1.4 Eligible Participants. This Contributory Retirement Plan provides benefits
to those individuals who are actively employed by Silgan Plastics Corporation
and whose participation in the CIP Plan is limited because the Employee is a
participant in the Silgan Plastics Corporation Management Incentive Plan.

1.5 Effect of Restatement. This 2008 Restatement is effective January 1, 2008,
except as otherwise explicitly provided in this document.

The Contributory Retirement Plan as in effect on October 3, 2004, without regard
to this amendment and restatement, is referred to herein as the Prior Plan. Each
Participant’s Accounts as of December 31, 2004, without regard to any credits
for contributions or transfers as described in Sections 4.1 and 4.2 thereafter,
but as adjusted for earnings or losses in accordance with Section 4.8 from time
to time, are referred to as the Grandfathered Accounts. Payment of benefits
credited to Grandfathered Accounts shall be governed by the Prior Plan.

 

2



--------------------------------------------------------------------------------

Contributions or transfers as described in Sections 4.1 and 4.2 for periods on
and after January 1, 2005, as adjusted for earnings or losses in accordance with
Section 4.8, are credited to separate accounts. Payment of amounts during the
period after 2004 and before 2008 that were credited to such non-grandfathered
accounts were administered in accordance with a good faith interpretation of
§409A, as documented in part in interim plan documents, plan summaries and
administration forms.

On and after January 1, 2008, payment of amounts credited to such
non-grandfathered accounts shall be governed by this 2008 Restatement, as
amended from time to time.

ARTICLE II

DEFINITIONS

2.1 (a) Unless otherwise expressly defined by the terms or the context of this
Contributory Retirement Plan, the terms used in this Contributory Retirement
Plan shall have the same meanings as those terms in the CIP Plan.

(b) “Accounting Date” is defined in Section 4.8.

(c) “Benefit Amount” shall mean the amount payable to a Participant pursuant to
this Contributory Retirement Plan, which is the amount credited to the account
of a Participant from time to time in accordance with Article IV.

(d) “Contributory Retirement Trust” shall mean the Contributory Retirement
Trust, which is a component of the Silgan Plastics Supplemental Savings and
Pension Trust, a Rabbi Trust that is disregarded for purposes of ERISA and is
not treated as a separate taxpayer entity for federal income tax purposes.

(e) “Covered Compensation” shall mean Compensation of the Participant as defined
in the CIP Plan paid by an Employer or an Affiliate, but without regard to the
Section 401(a)(17) limit.

(f) “Eligible Employee” shall mean an Employee first hired by the Employer prior
to January 1, 2008 who is actively employed by Silgan Plastics Corporation and
whose participation in the CIP Plan is limited because the Employee is a
participant in the Silgan Plastics Corporation Management Incentive Plan.

(g) “Employer” shall mean Silgan Plastics Corporation and any successor thereto
or business that assumes the obligations of such corporation or business.

(h) “Fund” or “Funds” means the investments that determine the gain or loss
allocable to each Account described in Section 4.4.

(i) “Grandfathered Account” shall mean the Account of a Participant as of
December 31, 2004, without regard to any credits for contributions or transfers
as described in Sections 4.1 and 4.2 thereafter, but as adjusted for earnings or
losses in accordance with Section 4.8 from time to time.

 

3



--------------------------------------------------------------------------------

(j) “Specified Employee” shall mean a key employee (as defined in section Code
416(i) without regard to paragraph (5) thereof) of the Employer or entity or
organization that would be considered a single employer with the Employer
pursuant to Code §§414(b) of 414(c), any stock of which is publicly traded on an
established securities market or otherwise. A Participant is a key employee if
the Participant meets the requirements of Code §416(i)(1)(A)(i), (ii) or
(iii) (applied in accordance with the regulations thereunder and disregarding
Code §416(i)(5)) at any time during the 12 month period ending each December 31.
If a Participant is a key employee at any time during the 12-month period ending
on such December 31, the Participant is treated as a Specified Employee for the
12-month period beginning on the following April 1. Whether any stock is
publicly traded on an established securities market or otherwise must be
determined as of the date of the Participant’s Termination of Employment.

(k) “Termination of Employment” shall mean termination of employment from the
Employer and its Affiliates (generally 50% common control with the Employer), as
defined in IRS regulations under Section 409A of the Code (generally, a decrease
in the performance of services to no more than 20% of the average for the
preceding 36-month period, and disregarding leave of absences up to six months
where there is a reasonable expectation the Employee will return).

ARTICLE III

PARTICIPATION

An Employee who is or was an Eligible Employee shall be a Participant in this
Contributory Retirement Plan for each calendar year after the effective date of
the Plan during which such Employee became an Eligible Employee and each
subsequent calendar year.

ARTICLE IV

RETIREMENT SAVINGS BENEFITS

4.1 Employee Contributions. Each Participant may elect to contribute to this
Contributory Retirement Plan for a calendar year through payroll withholding an
amount (expressed in whole percentages of Covered Compensation) up to 10% of
Covered Compensation.

The election must be delivered to the Plan Administrator in writing before the
beginning of the calendar year during which the services for which such Covered
Compensation is paid are performed. The election for each calendar year shall be
irrevocable for the calendar year as of the beginning of such year and shall
apply to all Covered Compensation for services rendered in such year; except
that a Participant may cancel a deferral election because of a hardship
distribution from a cash or deferred profit sharing plan that is qualified under
Section 401(k) of the Internal Revenue Code. If an election is canceled because
of a hardship distribution, any later deferral election shall be subject to the
provisions governing initial deferral elections.

If an individual becomes an Eligible Employee on a date other than the first day
of a calendar year and such individual has not at any time been eligible to
participate in any other elective account balance nonqualified deferred
compensation arrangement (determined pursuant

 

4



--------------------------------------------------------------------------------

to Code §409A) of the Employer or any other entity or organization with which
the Employer would be considered to be a single employer pursuant to Code
§§414(b) or 414(c), the election may be completed within 30 days of the Eligible
Employee’s initial eligibility date. In no event shall a Participant be
permitted to defer Covered Compensation with respect to services performed
before the date on which the election is signed by the Participant and accepted
by the Plan Administrator.

An election made pursuant to this Section must be in writing and in a form
acceptable to the Plan Administrator. The Plan Administrator, in its discretion,
may prescribe appropriate election rules and procedures; provided that elections
for a calendar year must be made not later than the last day of the preceding
calendar year, except as permitted by IRS regulations under Section 409A of the
Internal Revenue Code. At the time of the deferral election, each employee must
also select the distribution method in accordance with Article V.

4.2 Company Matching Credits. The Employer shall credit a matching amount for
each Participant under this Contributory Retirement Plan equal to 50% the
Participant’s Covered Compensation contributed by the Participant through
payroll withholding in accordance with Section 4.1.

In addition to such matching contributions, the Employer shall credit
contributions made pursuant to the Supplemental Pension Plan for Participants
entitled to a contribution in accordance with the terms of such Plan.

4.3 Transfer of Funds. The Employer shall transfer the Employee Contributions
made in accordance with Section 4.1 in cash to the Contributory Retirement Trust
as soon as administratively feasible after the amount is withheld from payroll,
but no less frequently than quarterly; and the Employer shall transfer the
Company Matching Credits made in accordance with Section 4.2 on behalf of each
Participant in cash to the Contributory Retirement Trust as soon as
administratively feasible, but no less frequently than annually.

4.4 Participant’s Accounts. A separate “Grandfathered Account”, a separate
“Salary Reduction Account” and a separate “Company Account” shall be established
and maintained for each Participant (collectively, the “Accounts”). The
Grandfathered Account will reflect the Benefit Amount as determined under the
Prior Plan, with investment earnings credited thereon. After December 31, 2004,
the Plan Administrator shall credit the dollar amount of the salary reduction
Employee Contribution of each Participant for each calendar year to the
Participant’s Salary Reduction Account; and the amount of Matching Contributions
and contributions pursuant to the Supplemental Pension Plan for each Participant
for each calendar year to the Participant’s Company Account.

4.5 Directed Investments. Each Participant shall be entitled to direct the
manner in which the amount credited to his or her Accounts is invested among the
Funds that are available for Participant directed investments, which Funds shall
be determined by the Plan Administrator in its sole discretion from time to
time. The Plan Administrator may designate different Funds for different
Participants or classes of Participants. The Plan Administrator reserves the
right to change any investment options that may be established pursuant to this
Section, including the right to eliminate particular Funds.

 

5



--------------------------------------------------------------------------------

Such investments shall remain the property of the Employer until paid to the
Participant pursuant to the provisions of this Plan or transferred to a trust as
described in Article VI. The performance of such investments shall determine the
amount payable to each Participant under this Plan from time to time.

Each Participant shall direct the investment of all amounts credited to each of
his or her Deferral Accounts in any one or a combination of such Funds. A
Participant may direct the investment of a portion of the balance credited to
the Accounts in one Fund and the remaining portion in another Fund in accordance
with procedures established by the Plan Administrator.

An investment direction shall specify the particular Fund or Funds in which new
contributions credited to the Accounts of a Participant shall be invested. A
Participant also may change his or her investment directions for existing Funds
in accordance with procedures established by the Plan Administrator.

Investment directions by a Participant shall cover the full amount credited to
his Accounts. The Employer shall have no responsibility for the investment of
amounts credited to the Accounts. Expenses directly allocable to execution of
directed investment transactions and administration with respect to the Accounts
may be charged to such account.

4.6 Investment Direction Procedures. The Plan Administrator in its sole
discretion may establish conditions, rules and procedures for directing
investments by Participants, including, but not limited to, limits on the time
and frequency of changing investment directions. The Plan Administrator in its
sole discretion also may establish “black-out” periods, when specified changes
are not permitted, to facilitate changes in the available Funds or the
recordkeeping system. Such conditions, rules and procedures shall be
disseminated in a manner reasonably determined to be available to all affected
Participants in a reasonable time before the effective date of such condition,
rule or procedure.

4.7 Vesting. The amount credited from time to time to the Salary Reduction
Account of a Participant shall be fully vested and nonforfeitable. The amount
credited from time to time to the Company Account of a Participant shall be
vested at the same rate as “Employer Matching Contributions” are vested in the
CIP Plan.

Payment to a Participant of the vested portion of his or her Benefit Amount
shall constitute payment in full of the entire benefit or amount due the
Participant under this Contributory Retirement Plan.

4.8 Adjustment to Accounts. The amount allocated to the Accounts of Participants
shall be adjusted no less frequently than annually by the Plan Administrator to
reflect earnings, losses, distributions, investment transfers and any other
transactions attributable to the investment in the Contributory Retirement Trust
of the amounts allocated to the Accounts of each Participant. The Plan
Administrator shall establish such accounting and recordkeeping rules and
procedures as are reasonable in the circumstances (such as the nature of the
Trust investments) as it in its discretion shall determine; provided that such
rules and procedures shall be applied uniformly to Participants in similar

 

6



--------------------------------------------------------------------------------

circumstances. A date as of which the Accounts of Participants are so adjusted
is referred to in this Plan as an “Accounting Date.”

The amount credited to the Accounts of a Participant from time to time as of the
most recent Accounting Date shall constitute the Benefit Amount of the
Participant at such time.

ARTICLE V

PAYMENT OF BENEFITS

5.1 Time and Form of Payment. The Benefit Amount of a Participant normally shall
become payable on the Termination of Employment of the Participant in the form
of a lump sum distribution.

Notwithstanding anything to the contrary in this Plan, no portion of the Benefit
Amount may be paid to a Specified Employee until six months after Termination of
Employment of the Participant, or, if earlier, the date of death of the
Participant.

A Participant may elect to defer receipt of a lump sum payment until the sixth
or any later January after his of her Termination of Employment that occurs
before the Participant attains sixty-five years of age.

A Participant may elect to receive deferred installment payments over a period
of up to ten years beginning in the sixth January or any later January after his
of her Termination of Employment. The installment payment period can never
extend more than fifteen years following Termination of Employment. For example,
the installment payout period of a Participant who elected to defer the
commencement of installment payments for ten years could not exceed five years.
The amount of each installment payment shall be determined under the declining
balance accounting method. For example, a five year installment payout would be
paid as follows: 1/5 of the Installment Amount in the first year; 1/4 of the
remaining Installment Amount in the second year; 1/3 of the remaining
Installment Amount in the third year; 1/2 of the remaining Installment Amount in
the fourth year; and the balance of the remaining Installment Amount in the
fifth year.

Each Participant’s Account (other than the Grandfathered Account) shall be
bifurcated into separate halves for purposes of such deferral elections. A
Participant may elect installment payments with respect to each half of the
Participant’s Account independently of the election, if any, with respect to the
other half.

An election to defer the payment of a lump sum or to take deferred installment
payments shall be made in writing, in a form prescribed by the Plan
Administrator, not later than twelve months before payment is otherwise
scheduled to commence in accordance with this Section. Any such election may be
revoked until twelve months before a payment is to commence. In addition, any
election or revocation will have no effect until twelve months after the date
such election or revocation is made. For the purposes of subsequent changes in
the time and form of payment under Section 409A of the Code, the right to the
series of installment payments shall be treated as the right to a single
payment.

 

7



--------------------------------------------------------------------------------

5.2 Actual Date of Payment. An amount payable on a date specified in Section 5.1
shall be paid as soon as administratively feasible after such date; but no later
than the later of (a) the end of the calendar year in which the specified date
occurs; or (b) the 15th day of the third calendar month following such specified
date and the Participant (or Beneficiary) is not permitted to designate the
taxable year of the payment. The payment date may be postponed further if
calculation of the amount of the payment is not administratively practicable due
to events beyond the control of the Participant (or Beneficiary), and the
payment is made in the first calendar year in which the calculation of the
amount of the payment is administratively practicable.

The Benefit Amount due the Participant shall be the balance credited to the
Account of the Participant on the actual date of payment.

5.3 Death Benefits. Each Participant entitled to a Benefit Amount under this
Contributory Retirement Plan shall be entitled to a death benefit equal to the
entire Benefit Amount of the Participant, whether or not vested. Such benefit
shall be payable to the Beneficiary of the Participant in a single lump sum as
soon as administratively feasible after the death of the Participant.

Each Participant may designate a Beneficiary or Beneficiaries (contingently,
consecutively, or successively) of a death benefit and, from time to time, may
change his or her designated Beneficiary. A Beneficiary may be a trust. A
beneficiary designation shall be made in writing in a form prescribed by the
Plan Administrator and delivered to the Plan Administrator while the Participant
is alive. If there is no designated Beneficiary surviving at the death of a
Participant, payment of any death benefit of the Participant shall be made to
the persons and in the proportions which any death benefit under the CIP Plan is
or would be payable.

5.4 Grandfathered Account. Payment of amounts credited to the Grandfathered
Account of a Participant shall be made under the terms of the Prior Plan,
attached hereto as an appendix.

ARTICLE VI

SOURCES OF PAYMENTS

Benefits payable under this Contributory Retirement Plan shall be paid by the
Employer out of its general assets (except as provided below with respect to the
Contributory Retirement Trust). Obligations to pay benefits due Participants
under this Contributory Retirement Plan shall be the primary obligation of the
Employer. A Participant shall not have any rights with respect to payment of
benefits from the Employer under this Contributory Retirement Plan other than
the unsecured right to receive payments from the Employer. The Benefit Amount,
as described in Section 4.4, defines the amount payable by the Employer to a
Participant under this Contributory Retirement Plan.

Except for the obligation to contribute amounts to the Contributory Retirement
Trust, an Employer shall not be obligated to set aside, earmark or escrow any
funds or other assets to satisfy its obligation under this Contributory
Retirement Plan. Any benefit payable in

 

8



--------------------------------------------------------------------------------

accordance with the terms of this Contributory Retirement Plan shall not be
represented by a note or any evidence of indebtedness other than the promises
contained in this Contributory Retirement Plan and the right to receive payments
from the Contributory Retirement Trust.

The Contributory Retirement Trust, and any other trust established by an
Employer to assist the Employer in meeting its obligations under this Plan,
shall conform in substance to the terms of the model trust described in Revenue
Procedure 92-64 with respect to the claim of Participants to assets of the
Employer and such trust. Payment from the Contributory Retirement Trust of
amounts due under the terms of this Contributory Retirement Plan shall satisfy
the obligation of the Employer to make such payment out of its general assets.
In no event shall any Participant be entitled to receive payment of an amount
from the general assets of an Employer that the Participant received from the
Contributory Retirement Trust.

ARTICLE VII

PLAN ADMINISTRATOR

7.1 Plan Administrator. This Contributory Retirement Plan shall be administered
by a person or committee appointed by the Employer as Plan Administrator. The
Plan Administrator so appointed shall have all of the authority, rights and
duties to administer this Contributory Retirement Plan as is assigned to the
Plan Administrator of the CIP Plan. The Plan Administrator may adopt such rules
as it may deem necessary, desirable and appropriate to administer this
Contributory Retirement Plan. The decisions of the Plan Administrator, including
but not limited to interpretations and determinations of amounts due under this
Contributory Retirement Plan, shall be final and binding on all parties.

7.2 Standard of Conduct. The Plan Administrator shall perform its duties as the
Plan Administrator and in its sole discretion shall determine what is
appropriate in light of the reason and purpose for which this Contributory
Retirement Plan is established and maintained. The interpretation of all plan
provisions and the determination of whether a Participant or Beneficiary is
entitled to any benefit pursuant to the terms of this Contributory Retirement
Plan, shall be exercised by the Plan Administrator.

ARTICLE VIII

NONALIENATION OF BENEFITS

Except as may be required by the federal income tax withholding provisions of
the Code or by the laws of any State, the interests of Participants and their
Beneficiaries under this Contributory Retirement Plan are not subject to the
claims of their creditors and may not be voluntarily or involuntarily sold,
transferred, alienated, assigned, pledged, anticipated, or encumbered. Any
attempt by a Participant or his Beneficiary to sell, transfer, alienate, assign,
pledge, anticipate, encumber, charge or otherwise dispose of any right to
benefits payable hereunder shall be void. The Employer may cancel and refuse to
pay any portion of a benefit which is sold, transferred, alienated, assigned,
pledged, anticipated or encumbered.

 

9



--------------------------------------------------------------------------------

Distribution pursuant to a domestic relations order of all or any portion of the
Participant’s vested Benefit Amount may be paid to an Alternate Payee (as
defined in Section 414(p) of the Code) who is a former spouse in an amount
specified in such domestic relations order in a lump-sum cash payment as soon as
administratively feasible after the Plan Administrator determines that the order
is a domestic relations order (as defined in Section 414(p)(1)(B) of the Code).

ARTICLE IX

AMENDMENT AND TERMINATION

Silgan Plastics Corporation reserves the right to amend, alter or discontinue
this Contributory Retirement Plan at any time; provided that, no such amendment
may reduce the entitlement of a Participant to payment of the Benefit Amount of
the Participant determined as of the time of such amendment. Such action may be
taken by the Silgan Plastics Corporation Employee Benefits Committee, or any
other officer of Silgan Plastics Corporation who has been duly authorized by its
Board of Directors to perform acts of such kind.

ARTICLE X

GENERAL PROVISIONS

10.1 Plan Not a Contract of Employment. This Contributory Retirement Plan does
not constitute a contract of employment, and participation in this Contributory
Retirement Plan will not give any Participant the right to be retained in the
employment of any of the Employer. The right of a Participant to payment of a
Benefit Amount pursuant to this Contributory Retirement Plan is intended as a
supplemental component of the overall employment agreement between the Employer
and the Participant.

10.2 Successors. The provisions of this Contributory Retirement Plan shall be
binding upon the Employer and its successors and assigns and upon every
Participant and his heirs, beneficiaries, estates and legal representatives.

10.3 Official Actions. Any action required to be taken by the Board of Directors
of Silgan Plastics Corporation pursuant to this Contributory Retirement Plan may
be performed by any person or persons, including a committee, to which the Board
of Directors of Silgan Plastics Corporation delegates the authority to take
actions of that kind. Whenever under the terms of this Contributory Retirement
Plan an entity corporation is permitted or required to take some action. Such
action may be taken by an officer of the corporation who has been duly
authorized by the Board of Directors of such corporation to take actions of that
kind.

10.4 Controlling State Law. To the extent not superseded by the laws of the
United States, the laws of the State of Missouri shall be controlling in all
matters relating to this Contributory Retirement Plan.

 

10



--------------------------------------------------------------------------------

10.5 Severability. In case any provision of this Contributory Retirement Plan
shall be held illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions of this Contributory Retirement Plan,
and this Contributory Retirement Plan shall be construed and enforced as if such
illegal and invalid provisions had never been set forth.

10.6 Withholding. The Employer shall withhold from amounts due under this
Contributory Retirement Plan, the amount necessary to enable the Employer to
remit to the appropriate government entity or entities on behalf of the
Participant as may be required by the federal income tax withholding provisions
of the Code, by an applicable state’s income tax, or by an applicable city,
county or municipality’s earnings or income tax act. The Employer shall withhold
from the payroll of, or collect from, a Participant the amount necessary to
remit on behalf of the Participant any FICA taxes which may be required with
respect to amounts accrued by a Participant hereunder, as determined by the
Employer.

10.7 Rules of Construction. The terms and provisions of this Plan shall be
construed according to the principles, and in the priority, as follows: first,
in accordance with the meaning under, and which will bring the Plan into
conformity with, section 409A of the Code; and secondly, in accordance with the
laws of the State of Missouri. The Plan shall be deemed to contain the
provisions necessary to comply with such laws. If any provision of this Plan
shall be held illegal or invalid, the remaining provisions of this Plan shall be
construed as if such provision had never been included. Wherever applicable, the
masculine pronoun as used herein shall include the feminine, and the singular
shall include the plural. The term profit shall mean profit or loss, as the case
may be, and the term credit shall mean credit or charge, as the case may be.

IN WITNESS WHEREOF, the undersigned hereby certifies that Silgan Plastics
Corporation has duly adopted this Restatement.

 

SILGAN PLASTICS CORPORATION By:  

/s/ Amanda Poitra

Title:  

VP - HR

Date:  

8/25/08

 

11